Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Eligible Subject Matter
All claims pass the patent eligibility test (2014 Interim Eligibility Guidance) because the claims are directed to an improvement in computer-related technology that permits manufacturing and other process organizations to optimize business processes to drive better outcomes. The Federal Circuit in Enfish stated that certain claims directed to improvements in computer-related technology, including claims directed to software, are not necessarily abstract (Step 2A). Subject Matter Eligibility Decisions, Enfish, LLC v. Microsoft Corp, May 12, 2016.

Claim Objections
Claim 8 is objected to because of the following informalities:  
-- Claim 8, line 4, recites the limitation: “provides an second indicator”. This 
limitation should be changed to read; “provides a second indicator”. Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/403,852 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant Application
US Application: 17/403,852
1. A method of visualizing a process, comprising: receiving data from one or more data sources, including one or more cameras; analyzing the received data to identify one or more inefficiency events in the process; and visualizing the analyzed data. 

1. A method of visualizing a process, comprising: receiving data from one or more data sources, including one or more cameras; analyzing the received data to identify one or more inefficiency events in the process; and visualizing the analyzed data.



Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/403,870 (reference provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented


Instant Application
US Application: 17/403,870
1. A method of visualizing a process, comprising: receiving data from one or more data sources, including one or more cameras; analyzing the received data to identify one or more inefficiency events in the process; and visualizing the analyzed data. 

1. A method of determining inefficiencies in a process, comprising: receiving data from one or more data sources, including one or more cameras; analyzing the received data to identify one or more inefficiency events in the process; and visualizing the analyzed data.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  






The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gooneratne et al, (US-PGPUB 2020/0190963)

In regards to claim 1, Gooneratne et al discloses a method of visualizing a 
process, comprising: 
receiving data from one or more data sources, including one or more cameras, (see at least: see at least: Fig. 2A, and Par. 0053, at 222, a smart sensor (for example, image sensor 202), [i.e., one or more cameras], acquires an image feed, video feed, audio feed, a combination of these, or other data of a target well component, [i.e., implicitly receiving data from one or more data sources); 
analyzing the received data to identify one or more inefficiency events in the process, (see at least: Fig. 2A, and Par. 0053, at 224, smart analytics (for example, gateway 204) utilizing edge/fog computing locally analyzes the image feed and other data from the smart sensor, [i.e., implicitly analyzing the received data]. Further, Par. 0055, discloses that the gateway 204 can improve the way raw data is extracted and enriched from the image sensor, and can utilize other technologies such as artificial intelligence, machine learning algorithms, and data analytics to continuously analyze the image feed and perform smart analytics, [i.e., implicitly analyzing the received data], to identify and 
visualizing the analyzed data, (see at least: Par. 0055, at 226 of FIG. 2A, the gateway 204 transmits data flow (wirelessly or wired) to a local display, user interface, or other target destination. Further, Par. 0067, discloses the controllable device, which includes a user interface, where the user interface displays information from the gateway 204 regarding the operating condition of the component, [i.e., implicitly visualizing the analyzed data]).

In regards to claim 2, Gooneratne further discloses wherein the visualizing the analyzed data includes displaying a user interface on a display, (see at least: Par. 0055, 0067), and the user interface includes a video segment from the one or more cameras based on the analyzed data identifying an identity of the inefficiency event, (see at least: Fig. 9, and Par. 0106, the on-site edge gateway generates, from the image stream and the operating parameter, an operating condition of the drill string component, including the determination of a failure type of a feature of the drill string component, where the failure type includes a crack, gouge, dent, pitting, wear, tear, corrosion, a combination of these, or another failure type of the feature of the drill string component, [i.e., on-site edge gateway implicitly analyzes data to identifying an identity of the inefficiency event]; and Par. 0107, interacting with user interface to display an inspection report or other related information of the drill string component on the user interface, [i.e., the user interface implicitly includes one or more the image stream, “video segment(s)”, and the operating 

In regards to claim 5, Gooneratne discloses the limitations of claim 2.
Furthermore, Gooneratne discloses wherein the user interface includes more than one video segment from two or more cameras based on the identity of the inefficiency event, (see at least: Par. 0025, the image sensor, such as one or more cameras, is positioned about a rig and directed at a target component or group of components, and provides real-time image stream or feed, such as images or video feed, to the gateway computing system located on-site at the rig. The on-site edge gateway receives the image feed from the image sensor(s), and performs a processing and analysis of the image feed; and Par. 0055, discloses the transmitting data flow (wirelessly or wired) to a local display, user interface for display. Further, Par. 0106, discloses performing a processing and analysis of the image feed for determination of a failure type of a feature of the drill string component, where the failure type includes a crack, gouge, dent, pitting, wear, tear, corrosion, a combination of these, or another failure type of the feature of the drill string component, [i.e., the user interface includes implicitly display more than one video segment from two or more cameras based on the identity of the inefficiency event]).

In regards to claim 12, Gooneratne discloses the limitations of claim 1.
Furthermore, Gooneratne discloses using analysis of the received data to 
distribute sensors, and the analysis of the received data identifies locations of inefficiency within the process, and the distribution of sensors is about the locations of inefficiencies, cameras easily in several different locations on the rig system 100 and directed at several different equipment, [i.e., using analysis of the received data to distribute sensors, and the analysis of the received data implicitly identifies locations of inefficiency within the process], such that the monitoring system 200 can provide options for and actually act on actively addressing a failure or deficiency of a well component on a rig system in real time, [i.e.., the analysis of the received data implicitly identifies locations of inefficiency within the process, and the distribution of sensors is about the locations of inefficiencies]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gooneratne et al, (US-PGPUB 2020/0190963) in view of Cheng et al, (US-PGPUB 2014/0328570)

In regards to claim 3, Gooneratne discloses the limitations of claim 2.
Furthermore, Gooneratne discloses wherein the user interface also includes a listing of a plurality of different video segments comprising identity of the inefficiency event, (see at least: Fig. 9, and Par. 0106-0107, the on-site edge gateway generates, from the image stream and the operating parameter, an operating condition of the drill string component, including the determination of a failure type of a feature of the drill string component, where the failure type includes a crack, gouge, dent, pitting, wear, tear, corrosion, a combination of these, or another failure type of the feature of the drill string component, [i.e., implicitly identifying an identity of the inefficiency event]; and interacting with the user interface to display an inspection report or other related information of the drill string component on the user interface, [i.e., implicitly displaying one or more video segments that identifies identity of the inefficiency event]).

However, Cheng et al discloses that the plurality of different video segments corresponding to different time segments having a same identity of the inefficiency event, (see at least: Par. 0061, an event type is identified, and video segments depicting key activities/moments are algorithmically identified. Further, the service displays to the user an interactive storyboard, with thumbnails or other icons representing each of the segments along a timeline, and if there is video from multiple sources for the same activities, then multiple corresponding rows of segments can be displayed, [i.e., implicitly listing of a plurality of different video segments corresponding to different time segments having a same event type, “identity of the event”]).
Gooneratne and Cheng et al are combinable because they are both concerned with events identification from video segments. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Gooneratne, to represent each of the segments along a timeline, as though by Cheng et al, in order to display to the user video from multiple sources for the same activities, (Cheng, Par. 0061).

In regards to claim 6, Gooneratne discloses the limitations of claim 2.
Gooneratne does not expressly disclose wherein the user interface includes a timeline of video segments.
timeline).
Gooneratne and Cheng et al are combinable because they are both concerned with events identification from video segments. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Gooneratne, to represent each of the segments along a timeline, as though by Cheng et al, in order to provide the user with the ability to use interactive controls to mark desired start and end frames for the system, (Cheng, Par. 0061)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gooneratne et al, (US-PGPUB 2020/0190963) in view of Lokshin, (US-PGPUB 2017/0118539)
Gooneratne discloses the limitations of claim 2.
Furthermore, Gooneratne discloses wherein the user interface also includes a listing of a plurality of different video segments comprising identity of the inefficiency event, (see at least: Fig. 9, and Par. 0106-0107, the on-site edge gateway generates, from the image stream and the operating parameter, an operating condition of the drill string component, including the determination of a failure type of a feature of the drill string component, where the failure type includes a crack, gouge, dent, pitting, wear, tear, corrosion, a combination of these, or another failure type of the feature of the drill string component, [i.e., implicitly identifying an identity of the inefficiency event]; and interacting with the user interface to display an inspection report or other related information of the 
Gooneratne does not expressly disclose that the plurality of different video segments corresponding to different time segments with each time segment being identified as any of a plurality of different identities of the inefficiency events.
Lokshin discloses that the plurality of different video segments corresponding to different time segments with each time segment being identified as any of a plurality of different identities of the inefficiency events, (see at least: Par. 0025, plurality of cameras may be utilized to capture timestamped video of event such as sporting events, [i.e., implicitly identifying different time segments with each time segment being identified as any of a plurality of different type of sports events, “different identities of the event”]).
Gooneratne and Lokshin are combinable because they are both concerned with events identification from video segments. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Gooneratne, to capture timestamped video of events, as though by Lokshin, in order to perform efficient image recognition, (Par. 0010, last 3 lines)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gooneratne et al, and Cheng et al, as applied to claim 6; and further in view of Siracusano, (US-PGPUB 2011/0119588)
The combine teaching Gooneratne are Cheng et al as whole discloses the limitations of claim 6.

However, Siracusano discloses wherein the user interface comprises a plurality of timelines, wherein each timeline is associated with different data from different one or more data sources, (see at least: Fig. 4, and Par. 0064-0065, two sets of timelines 253 and 255 are displayed below the screens 202 and 204. Timelines 253 correspond to images in channel 2 (screen 202), and timelines 255 correspond to those in channel 1 (screen 204), [i.e. the user interface 200 implicitly comprises a plurality of timelines, wherein each timeline is associated with different data from different one or more data sources])
Gooneratne and Cheng et al and Siracusano are combinable because they all concerned with events identification in video segments. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Gooneratne and Cheng et al, to display plurality of timelines corresponding to images from different sources, as though by Siracusano, in order to facilitate the rapid identification, location and retrieval of selected video record segments, (Siracusano, Par. 0063)

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gooneratne et al, (US-PGPUB 2020/0190963) in view of Hsiao et al, (US-PGPUB 2015/0341212)


In regards to claim 9, Gooneratne discloses the limitations of claim 1.
Furthermore, Gooneratne discloses wherein the visualizing includes displaying a user interface on a display and the user interface includes displaying an inspection report generated from the analyzing the received data, (see at least: Par. 0106-0107, the on-site edge gateway generates, from the image stream and the operating parameter, an operating condition of the drill string component, including the determination of a failure type of a feature, “type of inefficiency event” of the drill string component; and displaying an inspection report or other related information of the drill string component on the user interface, [i.e., implicitly displaying a user interface on a display and the user interface includes displaying an inspection report generated from the analyzing the received data]).
Gooneratne does not expressly disclose displaying a graph of a metric.
However, Hsiao et al discloses the displaying a graph of a metric, (see at least: Fig. 20, block 2010, and Par. 0350, displaying the graph of the aggregated metric, “a graph of a metric”, in a different part of the GUI]).
Gooneratne and Hsiao et al are combinable because they all concerned with events identification in video segments. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Gooneratne, to use the GUI, as though by Hsiao et al, in order to display the graph of the aggregated metric, “a graph of a metric”, in a different part of the GUI, (Hsiao, Par. 0350).

In regards to claim 10, the combine teaching Gooneratne and Hsiao et al as whole discloses the limitations of claim 9.
 the user may identify the locations and/or relative sizes of segments representing the "mysql" event stream in the bar char, by positioning the cursor over portion 2426, [i.e., wherein the visualization includes receiving from a user an input corresponding to a location of the graph of the metric]; and the slice representing the "mysql" event stream in graph 2404 may be highlighted, and other slices of graph 2404 may be dimmed, in response to the position of cursor over portion 2426, [i.e., implicitly displaying a video segment from the one or more cameras based on the received input]).

In regards to claim 11, the combine teaching Gooneratne and Hsiao et al as whole discloses the limitations of claim 9.
Furthermore, Gooneratne discloses wherein the visualization further includes displaying a series of video segments from the one or more cameras corresponding to time interfaces on the graph for instances in which the metric is above or below a threshold, (Gooneratne, Par. 0107, discloses the on-site edge gateway, which determines that the generated operating condition meets a failure threshold of the drill string component; and interacting with user interface to display an inspection report or other related information of the drill string component on the user interface, [i.e., implicitly displaying a series of video segments from the one or more cameras, in which the operating condition meets a failure threshold).
 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gooneratne et al, (US-PGPUB 2020/0190963) in view of Ramer et al, (US-PGPUB 2008/0015786)
Gooneratne discloses the limitations of claim 1.
Gooneratne does not expressly disclose analyzing branch points from an end of the process toward the beginning of the process to sequentially optimize the process.
Ramer discloses the analyzing branch points from an end of the process toward the beginning of the process to sequentially optimize the process, (see at least: Par. 0108, the process begins with the root of the tree (initial point) and sequentially adds critical points until the terminal point, or end, of each branch is reached, [i.e., analyzing branch points from an end of the process toward the beginning of the process]. Note that the limitation: “to implicitly sequentially optimize the process”, is an intended use in the claim.
Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Gooneratne, to use the process, as though by Ramer, in order to sequentially add the nodes until the terminal node, or end, of each branch is reached, (Ramer, Par. 0108). 
Gooneratne and Ramer are combinable because Ramer is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. Therefore, it would have been obvious to combine Gooneratne and Ramer to obtain the invention as specified in claim 19.

Allowable Subject Matter
Claims 8 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 8, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the timeline that is zoomed out provides an indicator of a total number of inefficiency events and corresponding time effect based on the total number of inefficiency events, and the timeline that is zoomed out provides a second indicator of the identity of the inefficiency event and an associated duration of the inefficiency event on the zoomed in timeline”.

The closest prior art of record, Siracusano, (US-PGPUB 2011/0119588), discloses displaying two sets of timelines 253 and 255 below the screens 202 and 204, and using zoom function for expanding the timelines in the segment of the EDIT line selected so as to greatly enlarge the detail of each of the timelines for ease of viewing, (see at least: Fig. 4, and Par. 0064-0070). However, while disclosing the zooming function for enlarging the 

With respect to claim 13, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the analysis of received data comprises identifying an inefficiency, wherein an inefficiency is determined by an underutilized resource because of a branch in the process with one side of the branch creating a lag compared to another side of the branch”

The relevant prior art of record, Gooneratne et al, (US-PGPUB 2020/0190963), discloses a method of visualizing a process, comprising: receiving data from one or more data sources, including one or more cameras, (see at least: see at least: Fig. 2A, and Par. 0053, at 222, a smart sensor (for example, image sensor 202), [i.e., one or more cameras], acquires an image feed, video feed, audio feed, a combination of these, or other data of a target well component, [i.e., implicitly receiving data from one or more data sources); analyzing the received data to identify one or more inefficiency events in the process, (see at least: Fig. 2A, and Par. 0053, at 224, smart analytics (for example, visualizing the analyzed data, (see at least: Par. 0055, at 226 of FIG. 2A, the gateway 204 transmits data flow (wirelessly or wired) to a local display, user interface, or other target destination. Further, Par. 0067, discloses the controllable device, which includes a user interface, where the user interface displays information from the gateway 204 regarding the operating condition of the component, [i.e., implicitly visualizing the analyzed data]). However, while disclosing analyzing the received data to identify one or more inefficiency events in the process; Gooneratne et al fails to teach or suggest, either alone or in combination with the other cited references, wherein the analysis of received data comprises identifying an inefficiency, wherein an inefficiency is determined by an underutilized resource because of a branch in the process with one side of the branch creating a lag compared to another side of the branch.

Regarding claims 14-18, claims 14-18 are in condition for allowance in view of their dependency from claim 13.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            01/08/2021